 


109 HR 313 IH: Exile Meth Act
U.S. House of Representatives
2005-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 313 
IN THE HOUSE OF REPRESENTATIVES 
 
January 25, 2005 
Mr. Blunt introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To provide grants to States to combat methamphetamine abuse. 
 
 
1.Short titleThis Act may be cited as the Exile Meth Act.
2.Establishment of grant program for combating methamphetamine repeat offendersThe Attorney General shall establish a program that provides grants to qualified States for combating the problem of methamphetamine abuse, with a specific focus on the prosecution of repeat offenders.
3.DefinitionAs used in this Act, the term qualified State means a State that—
(1)had more than 200 methamphetamine lab seizures in 2004, as reported by the National Clandestine Laboratory Database; and
(2)has a law that provides that a person who possesses or distributes 5 grams or more of methamphetamine, its salts, isomers, or salts of its isomers, or 50 grams or more of a mixture or substance containing a detectable amount of methamphetamine, its salts, isomers, or salts of its isomers, qualifies for a mandatory minimum sentence, without the possibility of probation or parole, of 5 to 40 years for a first offense, 10 years to life for a second offense, and life for a third offense.
4.Distribution of grant amountsThe Attorney General shall distribute grants authorized under this Act to 2 States.
5.AdministrationThe Attorney General shall prescribe requirements, including application requirements, for grants under the program established under this Act.
6.Authorization of appropriations
(a)In generalThere are authorized to be appropriated $10,000,000 for each of the fiscal years 2006 and 2007 to carry out this Act.
(b)AvailabilityAmounts appropriated pursuant to the authorization of appropriations in subsection (a) shall remain available until expended. 
 
